EXHIBIT 10(a)


FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT
AGREEMENT AND CONSENT

        This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND
CONSENT (this “Amendment and Consent”) is dated as of April 19, 2004 and entered
into by and among Joy Global Inc., a Delaware corporation (“Company”), the
financial institutions listed on the signature pages hereof (collectively, the
“Lenders”), Deutsche Bank Trust Company Americas, as Agent (the “Agent”), Heller
Financial, Inc. and Fleet Capital Corporation as Co-Syndication Agents (the
“Syndication Agents”), CIT Group/Business Credit as Documentation Agent (the
“Documentation Agent” and together with the Agent and the Syndication Agents,
the “Agents”) and, solely for the purposes of Section 5 hereof, the guarantors
listed on the signature pages hereof (“Guarantors”) and is made with reference
to that certain Second Amended and Restated Credit Agreement dated as of January
23, 2004, by and among Company, Lenders and Agents, as amended to the date
hereof (the “Credit Agreement”). Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement.


RECITALS

        WHEREAS, Company has requested that Lenders and Agents amend the Credit
Agreement to permit the transfer of all of the stock of Joy Global South Africa
Pty. Ltd. (“Joy SA”) to Joy Mining Machinery Ltd., a UK Loan Party, to achieve
certain tax and other benefits for Company;

        WHEREAS, Company has advised Lenders that it intends to restructure and
consolidate its United Kingdom, Canadian and Australian subsidiaries, including
liquidating or dissolving certain subsidiaries and forgiving related
intercompany indebtedness (but not including any Intercompany Loans);

        WHEREAS, Company has further advised Lenders that such restructuring and
consolidation of its United Kingdom, Canadian and Australian subsidiaries are
permitted by and in accordance with subsection 7.7 of the Credit Agreement (as
hereby amended);

        WHEREAS, in connection with such restructuring and consolidation certain
Intercompany Collateral Documents, Intercompany Notes and Intercompany Note
Guaranties and other related agreements may need to be amended or terminated to
reflect the liquidation or dissolution of such subsidiaries, and Company has
requested that Requisite Lenders authorize Agent to take such actions as may be
necessary or desirable to effect the foregoing;

        WHEREAS, Company, Lenders and Agents deem it advisable to amend the
Credit Agreement and to give their consent as hereinafter provided.

        NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:


SECTION 1. AMENDMENTS TO CREDIT AGREEMENT


1.1 AMENDMENTS TO SECTION 1: DEFINITIONS

    (a)        Certain Defined Terms. Subsection 1.1 of the Credit Agreement is
hereby amended by adding the following definitions, inserted in proper
alphabetical order:

        ” “Canadian Restructuring” means, subject to such changes as may be
approved by Agent, the conversion of certain intercompany Indebtedness owed by
Subsidiaries in the United Kingdom to Subsidiaries in Canada into Investments in
such Subsidiaries in the United Kingdom, all as described to Agent by Borrower.”

        ” “Joy SA” means Joy Global South Africa Pty. Ltd.”

        ” “Joy SA Transfer” means, subject to such changes as may be approved by
Agent, the sale, transfer or other disposition of ownership of 100% of the
issued and outstanding capital stock of Joy SA by Joy Technologies Inc., through
its direct and indirect Subsidiaries, to Joy Mining Machinery Ltd.”

        ” “Solum/Dowty Restructuring” means, subject to such changes as may be
approved by Agent, a transaction or series of transactions by which Solum Pty.
Ltd. and Dowty Technical Services Pty. Ltd., which are both Australian Loan
Parties, are liquidated, wound up or dissolved, or have all or part of their
respective businesses, properties or assets conveyed to, or are merged with and
into, UK Loan Parties that, respectively, own 100% of the issued and outstanding
capital stock of such companies.”

    (b)        HULC. Subsection 1.1 of the Credit Agreement is hereby further
amended by deleting the definition of “HULC” appearing therein in its entirety
and substituting the following therefor:

        ” “HULC” means Joy Global ULC, an unlimited liability company organized
under the laws of the United Kingdom.”


1.2 AMENDMENTS TO SECTION 7: BORROWER’S NEGATIVE COVENANTS

    (a)        Investments; Acquisitions. Subsection 7.3(vii) of the Credit
Agreement is hereby amended by deleting it in its entirety and substituting the
following therefor:

    “(vii)        Borrower and its Subsidiaries may complete the Joy SA Transfer
and the Canadian Restructuring; and Borrower, any Guarantor and any Foreign Loan
Party may make and own additional Investments in Subsidiaries which are not
Guarantors or Foreign Loan Parties; provided that the aggregate amount of all
such Investments (excluding the Joy SA Transfer and the Canadian Restructuring)
made after the Closing Date, together with the aggregate amount of Indebtedness
of such Subsidiaries under subsection 7.1(iv)(C), does not exceed $20,000,000 in
the aggregate outstanding at any time;"


    (b)        Restrictions on Fundamental Changes; Asset Sales. Subsection
7.7(i) of the Credit Agreement is hereby amended by adding the following at the
end thereof: “and the Joy SA Transfer, the Solum/Dowty Restructuring and the
Canadian Restructuring may be completed;".

    (c)        Disposal of Subsidiary Stock. Subsection 7.13 of the Credit
Agreement is hereby amended by deleting the phrase “any sale” from the first
line thereof and substituting the phrase “any sale, transfer or other
disposition” therefor.

    (d)        Restrictions on HULC. Subsection 7.18 of the Credit Agreement is
hereby amended by deleting the phrase “Notwithstanding anything to the contrary
contained in this Agreement” and substituting the phrase “Notwithstanding
anything to the contrary contained in this Agreement, for so long as HULC shall
remain an unlimited liability company and other than the Joy SA Transfer and the
Canadian Restructuring,” therefor.


1.3 AMENDMENTS TO SECTION 8: EVENTS OF DEFAULT

    (a)        Default in Other Agreements. Subsection 8.2 of the Credit
Agreement is hereby amended by deleting the phrases “Except to the extent a part
of the UK Restructuring with respect to certain intercompany Indebtedness” and
“(or, in the case of any such Indebtedness that is intercompany Indebtedness,
beyond thirty (30) days after such failure)".


1.4 AMENDMENTS TO SCHEDULES

        Schedule 5.1 (Subsidiaries of Borrower) of the Credit Agreement is
hereby amended and restated in its entirety as set forth on the attached Annex
A-1.


SECTION 2. CONSENT AND AUTHORIZATION OF AGENT

        So long as Company shall have certified to Agent that any such action is
taken in connection with a transaction permitted by the Credit Agreement, as
amended by this Amendment and Consent and as it may be further amended from time
to time, Requisite Lenders hereby consent to the Agent’s execution of (or
instruction to the security trustee to execute) all such documents and
instruments and to Agent’s taking (or instruction to the security trustee to
take) all such further actions as may be necessary or desirable with respect to
the Related Agreements or otherwise to implement the Joy SA Transfer, the
Canadian Restructuring, the Solum/Dowty Restructuring and such other
restructuring and consolidation of the Company’s subsidiaries as may be
otherwise permitted under the terms of the Credit Agreement.


SECTION 3. CONDITIONS TO EFFECTIVENESS

        Sections 1 and 2 of this Amendment and Consent shall become effective as
of the date hereof, upon the prior or concurrent satisfaction of all of the
following conditions precedent (the date of the satisfaction of such conditions
being referred to herein as the “First Amendment Effective Date”):

(a)         Company’s Deliveries. Company shall deliver to Lenders the
following, each, unless otherwise noted, dated the First Amendment Effective
Date:


1.         Signature and incumbency certificates of the Company officers
executing this Amendment and Consent; and


2.         This Amendment and Consent executed by Company and Guarantors (the
“Loan Parties”).


(b)         Execution by Lenders. Requisite Lenders shall have executed this
Amendment and Consent.


(c)         Corporate Proceedings. All corporate and other proceedings taken or
to be taken in connection with this Amendment and Consent and all documents
incidental thereto not previously found acceptable by Agent, acting on behalf of
Lenders, and its counsel shall be satisfactory in form and substance to Agent
and such counsel, and Agent and such counsel shall have received all such
counterpart originals or certified copies of such documents as Agent may
reasonably request.



SECTION 4. REPRESENTATIONS AND WARRANTIES

        In order to induce Lenders to enter into this Amendment and Consent and
to amend the Credit Agreement in the manner provided herein, Company represents
and warrants to each Lender that the following statements are true, correct and
complete:

    (a)        Corporate Power and Authority. Each Loan Party has all requisite
corporate power and authority to enter into this Amendment and Consent, Company
has all requisite corporate power and authority to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement as
amended by this Amendment and Consent (the “Amended Agreement”).

    (b)        Authorization of Agreements. The execution and delivery of this
Amendment and Consent and the performance of the Amended Agreement have been
duly authorized by all necessary corporate action on the part of each Loan Party
party thereto.

    (c)        No Conflict. The execution and delivery by each Loan Party of
this Amendment and Consent and the performance by Company of the Amended
Agreement do not and will not (i) violate any provision of any law or any
governmental rule or regulation applicable to Company or any of its
Subsidiaries, the Certificate or Articles of Incorporation or Bylaws of Company
or any of its Subsidiaries or any order, judgment or decree of any court or
other agency of government binding on Company or any of its Subsidiaries,
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any Contractual Obligation of Company or
any of its Subsidiaries, (iii) result in or require the creation or imposition
of any Lien upon any of the properties or assets of Company or any of its
Subsidiaries (other than any Liens created under any of the Loan Documents in
favor of Administrative Agent on behalf of Lenders), or (iv) require any
approval of stockholders or any approval or consent of any Person under any
Contractual Obligation of Company or any of its Subsidiaries.

    (d)        Governmental Consents. The execution and delivery by each Loan
Party of this Amendment and Consent and the performance by Company of the
Amended Agreement do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any federal, state or
other governmental authority or regulatory body.

    (e)        Binding Obligation. This Amendment and Consent has been duly
executed and delivered by each Loan Party, the Amended Agreement has been duly
executed and delivered by Company and each of this Amendment and Consent and the
Amended Agreement are the legally valid and binding obligations of each Loan
Party party thereto, enforceable against such Loan Party in accordance with
their respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

    (f)        Incorporation of Representations and Warranties From Credit
Agreement. The representations and warranties contained in Section 5 of the
Credit Agreement are incorporated herein by this reference and are and will be
true, correct and complete in all material respects on and as of the First
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true, correct and complete in
all material respects on and as of such earlier date.

    (g)        Absence of Default. After giving effect to this Amendment and
Consent, no event has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Amendment and Consent that
would constitute an Event of Default or a Potential Event of Default.


SECTION 5. ACKNOWLEDGEMENT AND CONSENT OF GUARANTORS

        Each of Company and each Guarantor is a party to certain Collateral
Documents and in the case of the Guarantors the Guaranties, in each case as
amended through the First Amendment Effective Date. Company and Guarantors are
collectively referred to herein as the “Credit Support Parties,” and such
Collateral Documents and Guaranties are collectively referred to herein as the
“Credit Support Documents.”

        Each Credit Support Party hereby acknowledges that it has reviewed the
terms and provisions of the Credit Agreement and this Amendment and Consent and
consents to the amendment of the Credit Agreement effected pursuant to this
Amendment and Consent. Each Credit Support Party hereby confirms that each
Credit Support Document to which it is a party or otherwise bound and, except as
otherwise expressly provided in this Amendment and Consent, all Collateral
encumbered thereby will continue to guaranty or secure, as the case may be, to
the fullest extent possible the payment and performance of all “Obligations,”
“Guarantied Obligations” and “Secured Obligations,” as the case may be (in each
case as such terms are defined in the applicable Credit Support Document),
including without limitation the payment and performance of all such
“Obligations,” “Guarantied Obligations” or “Secured Obligations,” as the case
may be, in respect of the Obligations of Company now or hereafter existing under
or in respect of the Amended Agreement and the Notes defined therein.

        Each Credit Support Party acknowledges and agrees that any of the Credit
Support Documents to which it is a party or by which it is otherwise bound shall
continue in full force and effect and that all of its obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Amendment and Consent. Each Credit Support
Party represents and warrants that all representations and warranties contained
in the Amended Agreement and the Credit Support Documents to which it is a party
or otherwise bound are true, correct and complete in all material respects on
and as of the First Amendment Effective Date to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.

        Each Credit Support Party (other than Company) acknowledges and agrees
that (i) notwithstanding the conditions to effectiveness set forth in this
Amendment and Consent, such Credit Support Party is not required by the terms of
the Credit Agreement or any other Loan Document to consent to the amendments to
the Credit Agreement effected pursuant to this Amendment and Consent and
(ii) nothing in the Credit Agreement, this Amendment and Consent or any other
Loan Document shall be deemed to require the consent of such Credit Support
Party to any future amendments to the Credit Agreement.


SECTION 6. MISCELLANEOUS

(a)         Reference to and Effect on the Credit Agreement and the Other Loan
Documents.


1.         On and after the First Amendment Effective Date, each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to the “Credit Agreement,” “thereunder,” “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Amended Agreement.


2.         Except as specifically amended by this Amendment and Consent, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.


3.         The execution, delivery and performance of this Amendment and Consent
shall not, except as expressly provided herein, constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of
Administrative Agent or any Lender under, the Credit Agreement or any of the
other Loan Documents.


(b)         Fees and Expenses. All costs, fees and expenses as described in
subsection 10.2 of the Credit Agreement with respect to this Amendment and
Consent shall be for the account of Company.


(c)         Headings. Section and subsection headings in this Amendment and
Consent are included herein for convenience of reference only and shall not
constitute a part of this Amendment and Consent for any other purpose or be
given any substantive effect.


(d)         Applicable Law. THIS AMENDMENT AND CONSENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.


(e)         Counterparts. This Amendment and Consent may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.


        IN WITNESS WHEREOF, the parties hereto have caused this Amendment and
Consent to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first written above.